EXHIBIT 10.1




FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is dated
as of March 29, 2012 (the "Amendment Date"), among FFE TRANSPORTATION SERVICES,
INC., a Delaware corporation ("FFE"), LISA MOTOR LINES, INC., a Delaware
corporation ("LML"), CONWELL CORPORATION, a Delaware corporation ("Conwell"),
FFE LOGISTICS, INC., a Delaware corporation ("Logistics") (each of FFE, LML,
Conwell and Logistics is, individually, a "Borrower" and they are, collectively,
"Borrowers"), FROZEN FOOD EXPRESS INDUSTRIES, INC., a Texas corporation
("Parent"), CONWELL LLC, a Delaware limited liability company ("Conwell LLC"),
FX HOLDINGS, INC., a Delaware corporation ("FX"), COMPRESSORS PLUS, INC., a
Texas corporation ("CPI"), FFE DRIVER ACADEMY, INC., a Texas corporation ("FFE
Driver"), the financial institutions party to this Amendment as lenders
(collectively, "Lenders"), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders ("Agent").


R E C I T A L S:


A.           Borrowers, Guarantors, Lenders and Agent are parties to that
certain Loan and Security Agreement dated as of March 28, 2011 (as the same may
be amended, restated, modified, extended or renewed from time to time, the "Loan
Agreement").


B.           Borrowers, Guarantors, Lenders and Agent desire to amend the Loan
Agreement and to address certain other matters, in each case as provided herein.


NOW, THEREFORE, for good and valuable consideration hereby acknowledged, the
parties hereto hereby agree as follows:


 
SECTION 1.  DEFINITIONS
 
Section 1.1                      Definitions.  Capitalized terms used but not
defined in this Amendment shall have the meanings given to them in the Loan
Agreement.
 
SECTION 2.  AMENDMENT TO THE LOAN AGREEMENT
 
Section 2.1                      Amendment to Section 11.1.   Clause (m) of
Section 11.1 of the Loan Agreement is hereby amended and restated to read in its
entirety as follows:
(m)           A Change of Control occurs.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.  CONDITIONS PRECEDENT
 
Section 3.1                      Conditions Precedent.  The effectiveness of
this Amendment is subject to the satisfaction of the condition precedent that
Agent shall have received this Amendment as duly executed by all parties hereto,
which parties shall include all Borrowers, Guarantors and Lenders.
 
SECTION 4.  MISCELLANEOUS
 
Section 4.1                      Representations and Warranties.  Each of
Obligors represents and warrants to Agent and Lenders that (a) all
representations and warranties relating to such Obligor contained in the Loan
Agreement or any other Loan Document are true and correct as of the date hereof
as if made again on and as of the date hereof (except to the extent that such
representations and warranties were expressly, in the Loan Documents, made only
in reference to another specific date, in which case they are true and correct
as of such specific date), (b) no Default or Event of Default has occurred and
is continuing (after giving effect to this Amendment), (c) such Obligor has all
requisite power and authority to execute and deliver this Amendment, and (d) the
execution and delivery of this Amendment by such Obligor has been duly
authorized by all necessary corporate or other organizational action, and does
not and will not violate or result in any breach or contravention of any
Material Contract to which such Obligor is a party or subject, any Organic
Document of such Obligor or any Applicable Law.
 
Section 4.2                      Ratifications.  Except as expressly modified
and superseded by this Amendment, the terms and provisions of the Loan Agreement
and other Loan Documents are ratified and confirmed and shall continue in full
force and effect.  Obligors, Lenders and Agent agree that the Loan Agreement and
other Loan Documents shall continue to be legal, valid, binding and enforceable
in accordance with their terms except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
 
Section 4.3                      Reference to Loan Agreement, etc.  Each of the
Loan Documents, including the Loan Agreement and any and all other agreements,
documents or instruments now or hereafter executed and/or delivered pursuant to
the terms hereof or pursuant to the terms of the Loan Agreement as amended
hereby, is hereby amended so that any reference in such Loan Document to the
Loan Agreement shall mean a reference to the Loan Agreement as amended
hereby.  This Amendment shall constitute a Loan Document.
 
Section 4.4                      Effect of Amendment.  Each Obligor hereby (a)
agrees that this Amendment shall not limit or diminish the obligations of any
Borrower or other Obligor under the Loan Agreement or any other Loan Document,
and (b) reaffirms its obligations under the Loan Agreement and each of the other
Loan Documents.
 
Section 4.5                      Severability.  If any provision of this
Amendment is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment shall
not be affected or impaired thereby and (b) the parties hereto shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 4.6                      Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANOTHER LAW (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
 
Section 4.7                      Successors and Assigns.  This Amendment is
binding upon and shall inure to the benefit of Obligors, Lenders and Agent and
their respective successors and permitted assigns, provided that none of
Obligors may assign or transfer any of its rights or delegate any of its duties
or obligations hereunder without the prior written consent of Agent and Required
Lenders.
 
Section 4.8                      Counterparts; Electronic Signatures.  This
Amendment may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Executed
counterparts of a signature page to this Amendment may be delivered by facsimile
or electronic messaging system, and if so delivered shall have the same force
and effect as manually signed originals for all purposes.
 
 
 

--------------------------------------------------------------------------------

 


 
Section 4.9                      Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.
 
Section 4.10                    Entire Agreement.  THIS AMENDMENT, THE LOAN
AGREEMENT AND ALL OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENTS BETWEEN OR
AMONG THE PARTIES HERETO AND THERETO RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF, AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO OR THERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG ANY
OF THE PARTIES HERETO OR THERETO.
 
Section 4.11                    Costs and Expenses.  Borrowers agree to pay all
reasonable out of pocket costs and expenses of Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of counsel to Agent.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



 
BORROWERS:
 
FFE TRANSPORTATION SERVICES, INC.
 
 
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
 
 
LISA MOTOR LINES, INC.
 
 
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
 
 
CONWELL CORPORATION
 
 
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
 
 
FFE LOGISTICS, INC.
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
GUARANTORS:
 
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
 
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
 
 
CONWELL LLC
 
 
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
 
 
FX HOLDINGS, INC.
 
 
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
 
 
COMPRESSORS PLUS, INC.
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
 
FFE DRIVER ACADEMY, INC.
 
 
By:           /s/ John R.
McManama                                                      
Name:           John R. McManama
Title:           Senior Vice President
 
 
     
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and a Lender
 
 
By:           /s/ Mark Porter                                
      Mark Porter
Title:           Senior Vice President
 


